Curia advisare vult.
After a few days consideration, the court expressed their opinion una voce, to the following effect.
It appears to us, that the nature of the contract in the present case, is evidenced beyond a doubt by the two notes exchanged between the parties at the same time, that the one should receive the stock from, and the other should pay to the several parties “ or their order. ” This engagement by each to the other, amounts to a power to assign the áhbject matter of the suit, and under all the circumstances of the case *492disclosed on the trial, to enable the assignee to bring an action in his own name for a breach of the contract.
The case of Fenner v. Meares, cited in 4 Term Rep. 342, and reported at large in 2 Bl. Rep. 1267, comes fully up to the point, at law ; and on the reason and principles of that case, we think ourselves authorized to determine according to what we deem the justice and honesty of the present question between the parties.
If the suit had been instituted in the name of Boggs himself, it did not appear at the trial, that there were any other contracts between the parties, on which the defendant could have availed himself of a set-off.
Judgment for the plaintiff.